Exhibit 4(q)-2 Conformed KENTUCKY UTILITIES COMPANY TO THE BANK OF NEW YORK MELLON, Trustee Supplemental Indenture No. 1 Dated as of October 15, 2010 Supplemental to the Indenture dated as of October 1, 2010 Establishing First Mortgage Bonds, Collateral Series 2010 SUPPLEMENTAL INDENTURE NO. 1 SUPPLEMENTAL INDENTURE No. 1, dated as of the 15th day of October, 2010, made and entered into by and between KENTUCKY UTILITIES COMPANY, a corporation duly organized and existing under the laws of the Commonwealths of Kentucky and Virginia, having its principal corporate offices at One Quality Street, Lexington, Kentucky 40507 (hereinafter sometimes called the “Company”), and THE BANK OF NEW YORK MELLON, a New York banking corporation, having its corporate trust office at 101 Barclay Street, 4th Floor, New York, New York 10286 (hereinafter sometimes called the “Trustee”), as Trustee under the Indenture, dated as of October 1, 2010 (hereinafter called the “Original Indenture”)1, between the Company and said Trustee, this Supplemental Indenture No. 1 being supplemental thereto.The Original Indenture and this Supplemental Indenture No. 1 are hereinafter sometimes, together, called the “Indenture.” RECITALS OF THE COMPANY The Original Indenture was authorized, executed and delivered by the Company to provide for the issuance from time to time of its Securities (such term and all other capitalized terms used herein without definition having the meanings assigned to them in the Original Indenture), to be issued in one or more series as contemplated therein, and to provide security for the payment of the principal of and premium, if any, and interest, if any, on such Securities. Pursuant to Article Three of the Original Indenture, the Company wishes to establish a first series of Securities, such series of Securities to be hereinafter sometimes called “Securities of Series No. 1.” As contemplated in Section 301 of the Original Indenture, the Company further wishes to establish the designation and certain terms of the Securities of Series No. 1.The Company has duly authorized the execution and delivery of this Supplemental Indenture No. 1 to establish the designation and certain terms of the Securities of Series No. 1 and has duly authorized the issuance of such Securities; and all acts necessary to make this Supplemental Indenture No. 1 a valid agreement of the Company, and to make the Securities of Series No. 1 valid obligations of the Company, have been performed. NOW, THEREFORE, THIS SUPPLEMENTAL INDENTURE No. 1 WITNESSETH, that it is mutually covenanted and agreed as follows: ARTICLE ONE SECURITIES OF SERIES NO. 1 SECTION 101.Creation of Series. There is hereby created a series of Securities designated “First Mortgage Bonds, Collateral Series2010,” and the Securities of such series shall: (a)be issued in the aggregate principal amount of $350,779,405 and shall be limited to such aggregate principal amount (except as contemplated in Section 301(b) of the Original Indenture); (b)be dated October 28, 2010; (c)be issued in Tranches having the principal amounts and Stated Maturities set forth below: 1 of record in Mortgage Book , Page in the office of the County Clerk of County, Kentucky. Aggregate Principal Amount Stated Maturity (subject to prior redemption) February 1, 2032 February 1, 2032 October 1, 2032 October 1, 2034 October 1, 2034 February 1, 2026 February 1, 2032 Subtotal May 1, 2023 February 1, 2032 Subtotal February 1, 2032 March 1, 2037 Total (d)have such additional terms as are established in an Officer’s Certificate as contemplated in Section 301 of the Original Indenture; and (e)be in substantially the form or forms established therefor in an Officer’s Certificate, as contemplated by Section 201 of the Original Indenture. ARTICLE TWO MISCELLANEOUS PROVISIONS SECTION 201.Single Instrument. This Supplemental Indenture No. 1 is a supplement to the Original Indenture.As supplemented by this Supplemental Indenture No. 1, the Original Indenture is in all respects ratified, approved and confirmed, and the Original Indenture and this Supplemental Indenture No. 1 shall together constitute the Indenture. SECTION 202.Effect of headings. The Article and Section headings in this Supplemental Indenture No. 1 are for convenience only and shall not affect the construction hereof. This instrument may be executed in any number of counterparts, each of which so executed shall be deemed to be an original, but all such counterparts shall together constitute but one and the same instrument. IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture No. 1 to be duly executed as of the day and year first written above. KENTUCKY UTILITIES COMPANY By: /s/ Daniel K. Arbough Name:Daniel K. Arbough Title:Treasurer ATTEST: /s/ Dorothy E. O'Brien Name: Dorothy E. O’Brien Title: Vice President and Deputy General Counsel Legal and Environmental Affairs THE BANK OF NEW YORK MELLON, as Trustee By: /s/ Christopher Curti Name:Christopher Curti Title:Vice President COMMONWEALTH OF KENTUCKY ) ) ss.: COUNTY OF JEFFERSON ) On this 22nd day of October, 2010, before me, a notary public, the undersigned, personally appeared Daniel K. Arbough, who acknowledged himself to be the Treasurer of KENTUCKY UTILITIES COMPANY, a corporation of the Commonwealths of Kentucky and Virginia and that he, as such Treasurer, being authorized to do so, executed the foregoing instrument for the purposes therein contained, by signing the name of the corporation by himself as Treasurer. In witness whereof, I hereunto set my hand and official seal. /s/ Betty L. Brinly Betty L. Brinly Notary Public, State at Large, KY My commission expires 6/21/2014 STATE OF NEW YORK ) ) ss.: COUNTY OF NEW YORK ) On this 22nd day of October, 2010, before me, a notary public, the undersigned, personally appeared Christopher Curti, who acknowledged himself to be a Vice President of THE BANK OF NEW YORK MELLON, a corporation, and that he, as Vice President, being authorized to do so, executed the foregoing instrument for the purposes therein contained, by signing the name of the corporation by himself as Vice President. In witness whereof, I hereunto set my hand and official seal. By: /s/ Danny Lee Danny Lee Notary #:01LE6161129 Qualified in New York County Commission expires 2/20/2011 The Bank of New York Mellon hereby certifies that its precise name and address as Trustee hereunder are: The Bank of New York Mellon Global Structured Finance 101 Barclay Street, 4th Floor New York, New York 10286 Attn:Global Americas THE BANK OF NEW YORK MELLON, as Trustee By: /s/ Christopher Curti Name:Christopher Curti Title:Vice President CERTIFICATE OF PREPARER The foregoing instrument was prepared by: James J. Dimas, Senior Corporate Attorney Kentucky Utilities Company 220 West Main Street Louisville, Kentucky40202 /s/ James J. Dimas James J. Dimas
